DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1;
As an initial matter, “a plurality of inverter modules connected in parallel” is unclear; whereas it cannot be readily ascertained if parallel is intended to denote structural position of the inverter modules and/or the inverter modules are electrically connected in parallel.  Next, “an input contact S1 of the direct current input bus and an output contact S2 of the alternating current output bus are located in a manner that “S1 and S2 are 
so located that a difference between impedances of each two of the plurality of current branches between S1 and S2 is less than or equal to a preset value” is unclear; whereas the assertion only denotes S1 and S2 are “so located” in line 11 but does not provide any relative location(s) of S1 and S2 so as to denote how generally asserting the contacts are so located provides any design attribution to specifically allow for a of each two of the plurality of current branches between S1 and S2” is not readily ascertained since line(s) 1-2 already asserts a plurality of current branches between S1 and S2 and is not limited to two (Note: applicant specifies at i.e. para. 0029 that three branches are therebetween), and thus if so intended it appears line(s) 11-12 shall otherwise assert: “a difference between impedances of any two of the plurality of current branches” OR “a difference between impedances of all three branches of the plurality of current branches”. 

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot; whereas 112 rejections are presented to read on the amended claim language.  The office notes that the applicant has attempted to clarify some of the issues, but the remarks discuss varying design criteria to accomplish and/or distinguish 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835